NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


PHILLIP W. COLLINS II, DOC #T01400,      )
                                         )
               Appellant,                )
                                         )
v.                                       )
                                         )      Case No. 2D18-2210
STATE OF FLORIDA,                        )
                                         )
               Appellee.                 )
                                         )

Opinion filed March 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County, Michelle Sisco,
Judge.

Phillip W. Collins II, pro se.



PER CURIAM.


               Affirmed.



NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.